Citation Nr: 1545179	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  08-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to initial disability ratings for posttraumatic stress disorder (PTSD), in excess of 30 percent for the period from March 21, 2007 to March 25, 2009; in excess of 50 percent for the period from March 26, 2009 to May 22, 2011; and in excess of 70 percent for the period on and after May 23, 2011. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), acid reflux, hiatal hernia, constipation, and diarrhea, to include as secondary to service-connected PTSD. 

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to August 1966 and from November 1969 to December 1972.  He served in the Republic of Vietnam and was awarded the Combat Infantryman Badge. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal in part, from an October 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO granted service connection for PTSD, and assigned a 30 percent initial rating, effective March 21, 2007--date VA received the Veteran's initial claim for this disability; denied service connection for sleep apnea, gastroesophageal reflux disease (GERD), and IBS.  

This appeal also stems from an August 2008 rating action.  By that rating action, the RO denied entitlement to TDIU.  The Veteran appealed the October 2007 and August 2008 rating actions to the Board. 

By June 2009 and February 2012 rating actions, the RO assigned initial increased ratings to the service-connected PTSD, 50 and 70 percent ratings effective March 26, 2009 and May 23, 2011, respectively.  Thus, in view of the RO's awards, the Board has framed the initial rating claim as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).

Regarding the claim of entitlement to service connection for gastrointestinal disability, the Board has reframed the issue as entitlement to service connection for a gastrointestinal disorder to include GERD, IBS, acid reflux, hiatal hernia, constipation, and diarrhea, to accurately reflect the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In May 2013, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) on the issue of entitlement to service connection for a gastrointestinal disability.  38 C.F.R. § 20.901(a) (2015).  In July 2013, a VHA specialist provided the requested opinion.  A copy of the opinion has been associated with the Veteran's VA claims folder.  A copy of the July 2013 VHA opinion was also provided to the Veteran and his representative.  The Veteran was afforded notice in June 2015 that he had 60 days to provide additional argument or evidence.  Because the Veteran's representative waived RO review soon after that 60-day period ended, as per a September 2015 written argument to the Board, it is assumed that he has no further evidence or argument to submit.  The appeal is now ready for disposition.

In April 2015, the Veteran testified before the undersigned at a video conference hearing conducted via the RO in Nashville, Tennessee.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record.  During the hearing, the Veteran's representative testified that the Veteran had not, as previously indicated by the Board in its November 2013 remand, withdrawn the issues of entitlement to service connection for sleep apnea and GERD, and that these issues remained in appellate status.  (Transcript (T.) at page (pg.) 3).  Finally, the Veteran testified before the undersigned that his gastrointestinal disability and sleep apnea were, in part, secondary to stress associated with his PTSD.  Thus, the Board has characterized the claims of entitlement to service connection for these disabilities to accurately reflect the Veteran's testimony regarding secondary service connection.  (T. at pages (pgs.) 5, 25)). 

During the April 2015 hearing and in a September 2015 written statement to the Board, the Veteran and his representative, on behalf of the Veteran, waived initial RO consideration of VA treatment records, dated from August 8, 2011 to February 24, 2015 and April to June 2015, and treatment records, dated from April 2011 to August 2015, prepared by Dr. D. R.  (See T. at pg. 4 and Veteran's representative's September 2015 statement to the Board, respectively).  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  38 C.F.R. § 20.1304 (2015). 

The issues of entitlement to TDIU and entitlement to sleep apnea, to include as secondary to PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the entire appeal period and resolving all reasonable doubt in the Veteran's favor, his service-connected PTSD precludes him from obtaining and maintaining full-time employment, effectively resulting in total social and occupational impairment.

2.  The Veteran received treatment for gastritis on one occasion during service; however, a chronic gastrointestinal disability was not shown therein or since discharge in December 1972.  



CONCLUSIONS OF LAW

1.  For the entire appeal period and resolving all reasonable doubt in the Veteran's favor, the schedular criteria for an initial 100 percent rating for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 5103, 5103A, 4.130, Diagnostic Code 9411 (2015).

2.  A gastrointestinal disability, to include GERD, IBS, acid reflux, hiatal hernia, constipation and diarrhea, was not incurred in or aggravated by active service, its incurrence or aggravation during active service may not be presumed, and it is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.


With regard to the Veteran's claim of entitlement to initial ratings in excess of 30 percent for the period prior to March 26, 2009, in excess of 50 percent for the period prior to May 23, 2011, and in excess of 70 percent for the period on and after May 23, 2011, the Board is assigning an initial 100 percent disability rating for the entire appeal period.  Thus, the benefit sought on appeal has been granted to the fullest extent and VA has no further duty to notify or assist the Veteran with respect to this claim.  

Concerning claim for service connection for a gastrointestinal disability, to include as secondary to the service-connected PTSD, the Veteran was notified via a May 2007 pre-adjudication letter of the criteria for establishing service connection for this disability, to include on a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim for service connection for a gastrointestinal disorder.  The RO obtained his service treatment records and identified VA and private treatment records and VA examination reports.  In addition, the Veteran has submitted written statements and provided oral testimony before the undersigned in support of his appeal.  The Board notes that the Veteran is apparently in receipt of Social Security Administration (SSA) disability benefits, apparently for a 2002 stroke.  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  During the hearing before the undersigned, the Veteran testified that in awarding him disability benefits, SSA relied on private, not VA, medical records, and that all of those records had been submitted to VA.  (T. at pgs. 4-5).  Thus, the Board finds that a remand to the RO to obtain any outstanding SSA records would impose unnecessary additional burdens on adjudication resources with no benefit to the Veteran and is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In May 2013, the Board obtained an advisory opinion from the Veterans Health Administration (VHA) on the question of whether the Veteran been diagnosed with a gastrointestinal disability during the pendency of his claim.  In July 2013, a VA gastroenterologist provided the requested opinion.  In June 2015, the Board sent a copy of the VHA opinion to the Veteran and his representative, who were afforded the opportunity to submit additional evidence or argument.  No additional evidence was submitted, but the Veteran's representative submitted an additional argument.  

The July 2013 VHA report reflects that the examiner reviewed the Veteran's claims folder, reviewed his past medical history, documented his medical conditions, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that the VHA opinion is adequate for evaluating the claim for service connection for a gastrointestinal disability.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, in April 2015, the Veteran had the opportunity to testify before the undersigned Veterans Law Judge.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the undersigned clarified the issues on appeal, inquired as to the etiology of the Veteran's asserted gastrointestinal symptoms, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim for service connection for a gastrointestinal disability.  The Board, therefore, concludes that it has fulfilled its duties under Bryant.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim for service connection for a gastrointestinal disability, to include on a secondary basis decided herein.  Essentially, all available evidence necessary to substantiate this claim and reach an accurate determination has been obtained.

II. Legal Analysis

A. Initial Rating Claim- for PTSD

The Veteran seeks initial ratings in excess of 30, 50 and 70 percent for the prescribed periods on appeal.  He maintains that he should be awarded an initial disability rating of 100 percent from May 2002, the year that the Social Security Administration found him disabled and unable to work.  (T. at pg. 19). 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. at 119, the United States Court of Appeals for Veterans Claims (Court) noted that where the question for consideration is propriety of the initial evaluation assigned, such as here, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.   
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 50 percent disability rating is assigned where occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is demonstrated. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships, warrants a 70 percent rating.  Id. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.

The Board has reviewed the Veteran's statements and testimony, and private and VA examination and treatment records.  Based on this review and resolving all reasonable doubt in favor of the Veteran, the Board finds that the clinical signs and manifestations of the Veteran's PTSD symptoms more nearly approximate the criteria for an initial 100 percent schedular rating under Diagnostic Codes 9411 for the entire appeal period.  Accordingly, an initial total schedular rating for PTSD is assigned for the entire rating period.  In reaching the foregoing determination, the Board notes that the Social Security Administration has awarded the Veteran disability benefits, effective from May 10, 2002 for medical reasons (e.g., stroke).  When examined by a VA psychologist in November 2011, it was reported that Veteran had a history of coping with his severe PTSD by working (he was previously employed as a minister and worked as many as 80 hours a week).  Yet, according to the VA psychologist, because of an increase in his medical problems (e.g. stroke), his psychological defenses had weakened to the point that his PTSD symptoms were measurably higher and had contributed significantly to his inability to function in any viable work setting as a result of symptoms, such as problems with concentration, tendency to lose self in revivication images and thought, as well as struggling with fatigue due to restless/impaired sleep.  (See November 2011 VA PTSD examination report, uploaded to the Veteran's Virtual VA electronic file on August 22, 2012).  Thus, in view of SSA's determination that the Veteran has been disabled since May 2002 due to his stroke, in conjunction with the VA psychologist's conclusion that the increase in the Veteran's medical problems, such as his stroke, had, over time, weakened his psychological defenses and increased his PTSD symptoms to the point that he was unable to function in any viable work setting, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 100 percent schedular rating under Diagnostic Codes 9411 for the entire appeal period.  Accordingly, a total schedular rating for PTSD is assigned for the entire rating period.

As the Board has granted a 100 percent rating, consideration of an extra-schedular rating is not warranted.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999).

B. Service Connection Claim-Gastrointestinal Disability.

The Veteran seeks service connection for gastrointestinal disability.  He contends that during service, he suffered from bouts of constipation and diarrhea and that these symptoms have continued since discharge in December 1972.  (T. at pgs. 5-6).  He contends that he was hospitalized for GERD for two (2) weeks at 93rd Evacuation Hospital in Long Binh, Vietnam in 1965.  (T. at pgs. 5-6).  Alternatively, he maintains that he has a gastrointestinal disability that is secondary to his PTSD.  Id. at pgs. 6, 25.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, including peptic ulcers (duodenal and gastric), may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, the presumption does not apply because there is no medical evidence that the Veteran had a peptic ulcer to a compensable degree within one year of service discharge in December 1972.  See 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established for a chronic disease, such as a peptic ulcer, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been diagnosed as having a peptic ulcer, the tenets of § 3.303(b) are not applicable to the claim for service connection for a gastrointestinal disability, to include as secondary to PTSD.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2015). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board will deny the claim for service connection for a gastrointestinal disability because the preponderance of the evidence of record is against a finding that he has this disability during the appeal period.

The Veteran's service treatment records reflect that he was seen in May 1969 with complaints of burning in his stomach.  The examining clinician entered an impression of gastritis.  Flying examination reports, dated in January and September 1970 and September 1972 reflect that the Veteran's gastrointestinal system was evaluated as "normal."  On an undated Report of Medical History, the Veteran denied having stomach, liver or intestinal trouble and frequent indigestion.  He described his health as "excellent."  On a December 1972 Statement of Medical Condition, the Veteran indicated that there had not been any change in his medical condition since his previous separation examination. 

Voluminous post-service VA and private treatment records contain discrepancies as to whether the Veteran has a chronic gastrointestinal disability during the appeal period.  For example, when examined by VA in June 1974, the Veteran complained of other medical problems, such as hearing loss and foot strain.  He did not report having any gastrointestinal problems.  A physical evaluation of his gastrointestinal system was "normal."  He was not diagnosed with any chronic gastrointestinal disability.  (See June 1974 VA examination report).  A March 2005 VA colonoscopic evaluation noted that the Veteran had complained of chronic constipation since his 2002 cerebrovascular accident.  The Veteran was diagnosed with "a few scattered diverticula in the sigmoid colon."  Records, dated in October and November 2008, prepared by S. B., M. D., reflect that the Veteran had complained of GERD, constipation, and diarrhea.  No gastrointestinal abnormalities were reported.  A March 2009 VA treatment report documents that the Veteran complained of, and received treatment for, recurrent constipation.  A January 2011 VA Parkinson's Disease examination report reflects that the examining clinician found the Veteran exhibited mild "constipation (due to slowing of GI tract or secondary to Parkinson's medications."  Conversely, a March 2011 VA examination for compensation purposes notes that the Veteran exhibited no "constipation (due to slowing of GI tract or secondary to Parkinson's medications."  (See January and March 2011 VA Parkinson's disease examination reports). 

Because the evidence of record contained contradictory and confusing medical findings as to whether he had a gastrointestinal disability, the Board requested a VHA opinion to address whether the Veteran had a gastrointestinal disability, especially IBS, hiatal hernia and GERD.  Specifically, the Board asked if a gastrointestinal disorder(s) was/were present and if so, was it/they at least as likely as not (50 percent or greater probability) to have originated during service or was/were it/they related to and/or permanently increased in severity beyond its/their natural progression due to the Veteran's service-connected disabilities (e.g., PTSD).  The Board also asked the VHA specialist to opine as to whether the Veteran had chronic Parkinson's disease-related gastrointestinal manifestations.  A VHA specialist provided the requested opinion in July 2013.  

The VHA specialist concluded that the Veteran did not have a gastrointestinal disorder, to include GERD, acid reflux, hiatal hernia, constipation, diarrhea, IBS, or any other intestinal problem.  The VA specialist indicated that there was no subjective and/or objective medical evidence of record for each of the different gastrointestinal disorders to meet the diagnostic criteria to support these diagnoses.  In support of his conclusion, the VHA specialist reported that except for a notation of gastritis in May 1969 and constipation in March 2005, the Veteran did not have any gastrointestinal condition prior to March 26, 2007, the date VA received his claim for VA compensation.  The VHA specialist noted that the initial mention of any gastrointestinal condition was noted on a written statement, " Statement in Support Claim," dated March 26, 2007.  The VHA specialist maintained that while the Veteran had received treatment for an episode of constipation in March 2009, that this did not meet the diagnostic criteria for constipation and no follow-up objective medical evaluation was recommended at that time.  

Regarding a diagnosis of GERD/acid reflux (also claimed as hiatal hernia), the VHA specialist opined that the Vetera did not meet the diagnostic criteria of "troublesome."  According to a medical entity, Montreal Working Group, heartburn was considered troublesome if mild symptoms occurred two or more days a week, or moderate to severe symptoms occurred more than one day a week. The VHA specialist maintained that there were no subjective medical symptoms of record, such as heartburn (pyrosis), regurgitation, bronchospasm, nor was there any objective medical evidence of esophagogram, endoscopy, esophageal PH and/or impedance studies, or barium swallow radiography.  

Concerning the diagnoses of constipation, diarrhea and IBS, the VHA specialist concluded that there was no subjective or objective medical evidence or record to meet the diagnostic criteria for each of the above-cited disabilities, such as the Manning and Rome criteria to determine a diagnosis of IBS.  The VHA specialist noted that there was no evidence of barium radiographs, colon transit or motility studies or laboratory studies.   

Overall, the VHA specialist concluded there were no diagnoses consistent with a chronic gastrointestinal disorder since VA received his claim for this disability in March 2007 as demonstrated by the medical evidence of record. Thus, the evidence does not show that the Veteran has a diagnosis of a chronic gastrointestinal disorder.  (See July 2013 VHA opinion). 

The Court has determined that in the absence of proof of present disability there can be no successful claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board finds the VHA opinion to be highly probative as to the question of whether the Veteran had or has a chronic gastrointestinal disorder.  The VHA opinion was based on review of the claims file, including the Veteran's service and post-service treatment records, and thoroughly discusses the Veteran's pertinent objective medical history.  The VHA opinion offered detailed explanations of the rationale for the opinions that incorporated both the facts of the Veteran's case and the pertinent medical principles, to include reference to medical treatises.  Given the VHA specialist's access to the record and the thoroughness and detail of the opinion, the Board finds his opinion to be highly probative to determining whether service connection for a gastrointestinal disability is warranted.  

The Board acknowledges the Veteran's statements, as well as those of his spouse, that he currently has a gastrointestinal disorder that had its onset during military service or, in the alterative, is secondary to stress from his PTSD.  The Veteran and his spouse are considered competent to report the observable manifestations of his claimed disabilities, such as diarrhea and constipation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  

Consideration is also given to the Veteran's assertion that he currently has a gastrointestinal disorder that had its onset during military service or, in the alternative, is secondary to his PTSD.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nature and extent of any currently present gastrointestinal disability, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A gastrointestinal disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical evaluations of the gastrointestinal system, to include specific tests, as specifically outlined by the VHA specialist in his July 2013 opinion, are needed to properly assess and diagnose these disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for a gastrointestinal disorder, to include as secondary to PTSD; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

For the entire appeal  period, an initial 100 percent rating for PTSD is granted, subject to regulations applicable to the payment of monetary benefits.

Service connection for a gastrointestinal disorder, to include GERD, IBS, acid reflux, hiatal hernia, constipation, and diarrhea, to include as secondary to service-connected PTSD, is denied. 


REMAND

The Board finds that prior to further appellate review of the claims of entitlement to TDIU prior to May 23, 2011 and service connection for sleep apnea, to include as secondary to PTSD, additional development is necessary, as outlined in the indented paragraphs below. 

i) TDIU Claim

Regarding the Veteran's claim of entitlement to a TDIU, the Veteran maintains that all of his service-connected disabilities, not just his PTSD render him unemployable.  (T. at pg. 27).  Aside from his PTSD, the Veteran has numerous other service-connected disabilities.. These disabilities include: (i) diabetes mellitus (rated as 20 percent disabling); (ii) Parkinson's Disease related muscle weakness and rigidity, bradykinesia and balance impairment of the bilateral lower and upper extremities (each extremity rated as 20 percent disabling); (iii) pes planus (rated as 10 percent disabling); (iv) tinnitus (rated as 10 percent disabling); (v) Parkinson's Disease loss of automatic movements right and left sides (each side rated as 10 percent disabling); (vi) bilateral hearing loss (rated as 10 percent disabling); and, (vii) Parkinson's Disease-related erectile dysfunction (rated as noncompensably disabling).

The Board notes that its award of an initial 100 percent schedular disability rating for PTSD in the decision above effectively moots a claim of entitlement to a TDIU from the effective date of the 100 percent rating, which in this case, is March 21, 2007.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  Thus, the period at issue on appeal for an award of entitlement to TDIU is from March 21, 2007.

Prior governing authority dictated that the Board treat a 100 percent schedular rating as subsuming the need for TDIU consideration on the basis that the 100 percent schedular rating delivered more benefits than could be obtained by a TDIU rating.  The Board's treatment in this regard stemmed primarily from a June 1999 opinion of VA's General Counsel (GC), which held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99.  In 2008, however, the Court issued Bradley v. Peake, 22 Vet. App. 280 (2008), which is contrary to GC's previously noted precedent opinion, since withdrawn in response to Bradley. 

According to Bradley, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s) (2015).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  SMC is payable at the (s) rate when a veteran has a single service-connected disability rated as 100 percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s)  (West 2014).  These benefits are not available when the 100 percent disability rating is based on multiple disabilities, none of which is rated 100 percent disabling, or which arise from a single etiology or accident.  Buie v. Shinseki, 24 Vet. App. 242, 249-50   (2010); Bradley v. Peake, 22 Vet. App. 280, 290-91 (2008).  Here, because the claim of entitlement to TDIU was not raised only in the context of the Veteran's PTSD claim, but rather in the form of an allegation by the Veteran that all of his service-connected disabilities have rendered him unemployable, the Board finds that the assignment of a total schedular evaluation for the PTSD herein does render the TDIU claim moot. 

In light of the Board's award of a total rating for the Veteran's service-connected PTSD for the entire appeal period, the Board finds that the AOJ should reconsider the issue of entitlement to TDIU on remand.

ii) Sleep Apnea

The Veteran's service treatment records are devoid of any subjective complaints or clinical findings referable to sleep problems.  Post-service VA treatment records reflect that the Veteran has been diagnosed with sleep apnea.  

The Board notes that the Veteran is competent to give evidence about what he experienced during and immediately after service; and sleep problems are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Thus, upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's sleep apnea, including his claim that it is secondary to his-service connected PTSD.  See 38 C.F.R. § 3.310; McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of the Veteran's sleep apnea.  The examiner must review the Veteran's statements, hearing testimony, and service and post-service treatment records in conjunction with the examination findings.  Any special diagnostic studies deemed necessary should be performed.

The examiner must answer the following questions:  

(i) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during or is etiologically related to any incident of the Veteran's military service; and;  

ii) Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by or  aggravated by (permanently worsened beyond its  natural progress) by the service-connected PTSD.  

If it is determined that the Veteran's sleep apnea has been aggravated by the Veteran's service-connected PTSD, the examiner should report the baseline level of severity of sleep apnea prior to the onset of aggravation.  If some of the increase in severity of the sleep apnea is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the sleep apnea.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).
 
A complete rationale must be provided for all opinions expressed.  If an examiner is unable to provide the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Readjudicate the issues of entitlement to TDIU in light of the Board's award of an initial 100 percent rating for the Veteran's service-connected PTSD for the entire appeal period, including consideration of 38 U.S.C.A. § 1114(s) (West 2014), and entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case that includes consideration of the laws and regulations pertinent to secondary claims, namely 38 C.F.R. § 3.310, and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


